DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The filing date of the present invention is 11/05/2018.
This action is in response to amendments and/or remarks filed on 01/03/2022. In the current amendments, claims 1-2, 8-9 and 15-16 have been amended. Claims 4, 11 and 17 have been cancelled. Claims 1-3, 5-10, 12-16 and 18-20 are currently pending and have been examined. 
In response to amendments and/or remarks filed on 01/03/2022, the 35 U.S.C 101 rejections made in the Previous Office Action has been withdrawn.
In response to amendments and/or remarks filed on 01/03/2022, the 35 U.S.C 112(b) rejections made in the Previous Office Action has been withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-10, 12-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Raghunathan et al. (US 2014/0108307 A1) in view of Kesorn et al. (“Personalized Attraction Recommendation System for Tourists Through Check-In Data”, hereinafter: Kesorn) and further in view of Minkov et al. (“Collaborative Future Event Recommendation”).
Regarding claim 1 (Currently Amended)
Raghunathan teaches  a method for implementing intelligent recommendations of convenient event opportunities by a processor, (para [0050] “non-transitory computer readable medium existing on the server 506 that when executed by one or more hardware processors provides the systems and/or methods in accordance with the present disclosure described above.”)
(para [0029] “The gateway 202 may further include gateways for syncing with users’[corresponds to one or more people] email accounts, contacts, calendars, and Social media information. Syncing helps in identifying a relevant upcoming event, such as a scheduled meeting or a reminder, as well as emails or posts on Social media. Additionally, the gateway 202 may integrate with on-board sensors 106 to acquire the required information as discussed above.”)
executing machine learning logic to train, in a first stage, a suggested opportunity model using observed behavior, (para [0034] “In certain embodiments, the machine learning algorithm 218 may generally operate by assigning and/or adjusting the priority of elements of the user profile, reflecting the importance of the element to the user.”)
inclusive of activities of daily living (ADL), of each entity in the group of entities as input; (para [0042] “In one context of the present disclosure, the method includes providing a profile of the user 114, at 302. The user profile records user activity, including contacts, locations, and the like. After this, at 304, current or contextual information relevant to the user 114 is established, which may include information regarding a route on which the user 114 is driving” also see para [0019] “These inconveniences may arise from the users inability to easily manipulate digital devices while driving in order to obtain critical information. In order to address this problem, system 102 first establishes a profile of the user 114. The user profile generally comprises information reflecting the user's past activities, preferences, and other information associated with the user.”)
matching, based on the suggested opportunity model, (para [0034] “In certain embodiments, the machine learning algorithm 218 may generally operate by assigning and/or adjusting the priority of elements of the user profile, reflecting the importance of the element to the user.”)
the one or more event opportunities and the group of entities according to a level of convenience for attending the one or more event opportunities of the group of entities; (Examiner interprets convenience as accessible and Raghunathan teaches finding nearby restaurant which are accessible based on the search resources see para [0023] “For example, if the user 114 is hungry and initiates a request to find a nearby restaurant, the system 102 searches its resources, determines information such as nearby geographic points of interest stared as contextual information, and provides a suggestion. In another example, the system 102 may determine that the user's favorite restaurant lies on the current route and that the present time is close to a customary mealtime. The system 102 may consequently provide a suggestion to the user 114 without seeking any user input.”)
…
suggesting the ranked one or more matching event opportunities to the group of entities, (Para [0034] “For example, though the distance between the user and the contact (as computed from their GPS locations) may be much smaller than the distance between the user and the favorite restaurant, the decision based query engine 212 may determine that no Suggestion should be provided because the priority ranking value associated with the contact is below a given threshold value. As the user's location changes and the time gets closer to a customary meal time, the decision based query engine 212 may determine that the priority value associated with the user's favorite restaurant is sufficient to Surpass the given threshold value. Accordingly, a Suggestion may then be provided to the user: “Would you like to go to XYZ restaurant for lunch?’”)

wherein the one or more matching event opportunities each necessitate performing a plurality of actions to participate in a final event, (para [0044] “Based on the combination of the user profile information and the current information, one or more suggestions may be provided to the user 114, at 306. The suggestion may include, “You have a meeting at 4:00, and because of traffic difficulties you may be late for the meeting by at least 15 minutes. Would you like to reschedule the meeting, or would you like to take an alternative route?”[corresponds to plurality of actions])
…
in a second stage, the suggested opportunity model using feedback data collected subsequent to suggesting the ranked one or 2AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Appl. No.: 16/180,699more matching event opportunities, (para [0035] “In the same foregoing exemplary scenario, the machine learning algorithm 218 may then categorize the feedback received from the user in response to the Suggestion as positive feedback or negative feedback. For example, if the user responds by saying “Yes, take me to XYZ restaurant.” Such feedback would be categorized by the machine learning algorithm as positive feedback. If the user does not respond at all or responds by saying "No, then the machine learning algorithm 218 may categorize the feedback as negative feedback. Various degrees of categorization may be accorded to the user feedback, e.g. from somewhat positive or negative to extremely positive or negative”)
Raghunathan does not teach ranking the one or more matching event opportunities according to the level of convenience; and wherein suggesting the ranked one or more matching event opportunities includes suggesting arrangements to perform the plurality of actions based on the level of convenience determined for each of the plurality of actions; and executing the machine learning logic to train, …wherein the suggested opportunity model is iteratively updated using the feedback data to enhance an accuracy of future suggested event opportunities.
Kesorn teaches ranking the one or more matching event opportunities according to the level of convenience; (Pg. 9 section 4 “This process measures the relevance of attractions to the user’s interests that are identified in the user’s profile. The recommended attractions are ranked by descending order and deliver a list of the top-N ranked attractions that the user may prefer. The attraction ranking is measured by (7). If Rank (p1) has a greater score than Rank (p2), this indicates that p1 has more relevance to user interest than p2.” Examiner notes that the process weights all the attractions in each category which are based on popularity of place(P), places that friend have visited (F) and appropriate time to visit attractions (T) and the time parameter assist the system in recommending the right place at the right time which include scores for best time to visit with convenient and accessibility as evidence by section 3 on pg. 8)
and wherein suggesting the ranked one or more matching event opportunities includes suggesting arrangements to perform the plurality of actions based on the level of convenience determined for each of the plurality of actions; (pg. 9 section 4 “This process measures the relevance of attractions to the user’s interests that are identified in the user’s profile. The recommended attractions are ranked by descending order and deliver a list of the top-N ranked attractions that the user may prefer. The attraction ranking is measured by (7). If Rank (p1) has a greater score than Rank (p2), this indicates that p1 has more relevance to user interest than p2.” Examiner notes that the arrangement to perform the plurality of actions are listed under each rules as evidence by pg. 9 left col “Therefore, the time parameter will assist the system in recommending the right place at the right time. We defined rules for the time values as follows: T (p) = 1 indicates that this is the best time to visit the attraction, as recommended by the Tourism Authority of Thailand. T (p) = 0.5 indicates that this is an acceptable (reasonable, convenient) to visit the attraction. T (p) = 0.2 indicates that this is an acceptable, but does carry caveats against travelling to this attraction. T (p) = −1 indicates that this is not an appropriate or convenient time to visit the attraction, and tourists are recommended not to visit at this time.”)
Raghunathan and Kesorn are analogous art because they are both directed to recommendation system.
Raghunathan to incorporate the teaching of Kesorn to include a personalized attraction recommendation system for tourist using check-in data. 
One of ordinary skill in the art would have been motivated to make this modification in order to include tourism recommendation system “that is based on its recommendations on data dynamically aggregated and extrapolated from the Facebook check-in data” for the purpose of using real-time check in data and dynamically learn user behavior and appropriately provide accurate recommendations quicker as disclosed by Kesorn (abstract “However, using Facebook check-in data has rarely been considered in conventional recommendation systems (RSs). This presents not only a new research challenge for the computer science and information technology fields but also an interesting opportunity for the tourism industry: knowing what kind of attractions tourists are interested in and how to acquire their user preferences without adding tasks to users of an RS. We propose a tourism RS that is based on its recommendations on data dynamically aggregated and extrapolated from the Facebook check-in data. In addition, the so-called ‘‘cold-start’’ problem has been resolved by using users’ Friends’ check-in data to analyze ongoing Facebook activity and update user profiles in the system. Most Facebook users have a well-extended list of Friends. Consequently, the proposed system can dynamically learn user behavior and appropriately adapt recommendations. This paper demonstrate the usefulness of the data available on Facebook through the example studies involving attraction recommendations, resolving the cold-start problem, and adapting the user model to improve recommendation quality in the tourism domain.”). 
Raghunathan in view of Kesorn does not teach and executing the machine learning logic to train, in a second stage, the suggested opportunity model using feedback data collected subsequent to suggesting the ranked one or 2AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Appl. No.: 16/180,699more matching event opportunities, wherein the suggested opportunity model is iteratively updated using the feedback data to enhance an accuracy of future suggested event opportunities. 
Minkov teaches and executing the machine learning logic to train, (Examiner notes Minkov uses collaborative filtering which corresponds to machine learning algorithm see pg. 3 right col and training recommendation system is on pg. 6 right col “We therefore conduct a set of experiments, where an increasing number of weeks (out of the train set available to us) are used for training. Specifically, we train recommendation models based on n weeks worth of data per user, where n ranges from one week of labeled feedback per user, to the full ten weeks worth of feedback per user available in the full train set.”)
…
wherein the suggested opportunity model is iteratively updated using the feedback data to enhance an accuracy of future suggested event opportunities. (Pg. 3 left col “User feedback in the form of preference pairs (ej , ek) ∈ R(u) means that announcement feature vector xj is preferred over xk . Our goal is to assign a real valued evaluation function for each future event ej ∈ EF and user u. Then, given the evaluated scores, we can generate a ranked list of items per user.” and also see pg. 8 left col third paragraph “For each user u, we represent the uncertainty in their parameters θ with a distribution P(θ), a discrete distribution over a set of alternative parameters. This distribution is updated based on user feedback. We assume that the user responds to a pair of announcements in a manner that reflects some θ 0 u but also allowing flipping noise…. The active learning method successively selects pairs with the highest information gain, updating P(θ) based on each response. In order to evaluate the active learning approach in an accurate fashion, we would like to conduct another user study, where users are asked to provide pairwise feedback for preference pairs, selected based on their previous feedback, in an online procedure.”)
Raghunathan, Kesorn and Minkov are analogous art because they are all directed to recommendation system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Raghunathan in view of Kesorn to incorporate the teaching of Minkov to include a method or system for recommending future events using collaborative filtering. 
One of ordinary skill in the art would have been motivated to make this modification in order to include recommender systems that “can be used to predict the overall interest in the event” for the purpose of assisting event organizers and guide resource management as disclosed by Minkov (pg. 1 right col “In this framework, event recommendation can bring to the user’s attention relevant events that take place nearby. Another motivation is assisting event organizers; if historical preferences about potential attendees (the users) are available, recommender systems can be used to predict the overall interest in the event. Such predictions can be used to guide resource management as well as to identify potential conflicts between simultaneous events.”). 

Regarding claim 8 
Claim 8 recites analogous limitations to independent claim 1 and therefore is rejected on the same ground as independent claim 1. 
Regarding claim 15
Claim 15 recites analogous limitations to independent claim 1 and therefore is rejected on the same ground as independent claim 1. 

Regarding claim 2 (Currently Amended)
Raghunathan in view of Kesorn with Minkov teaches the method of claim 1. 
Raghunathan further teaches the method further including defining the one or more entity selection criteria to include at least an entity profile, (para [0019] “The user profile generally comprises information reflecting the user's past activities, preferences, and other information associated with the user. The user profile may include the user's data, shown as block 116 including personal data, work data, preferences or choices, and so on. Such data may include routes frequently driven by the user, the user's previous destinations or navigation routes, the user's contacts, the user's email accounts, the user's calendar, the user's Social media information, and the user's schedule.”)
Kesorn further teaches similarity features and characteristics common among a plurality of entities, (pg. 8 left col “The matched attractions have to be ranked by descending scores. Here, our proposed approach is applied to recommend attractions based on the analysis of user check-ins by matching the characteristics of the attractions with the user characteristics [16]. This process consists of four main steps: category proportion, context-aware recommendation, attraction weighting, and attraction ranking.”)
same interests, a type of connection, historical data of each of the plurality of entities, calendar data, frequency of attended historical events, a selected amount of time between events, or a combination thereof.  
Raghunathan, Minkov and Kesorn are analogous art because they are both directed to recommendation system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Raghunathan in view of Minkov to incorporate the teaching of Kesorn to include a personalized attraction recommendation system for tourist using check-in data. 
One of ordinary skill in the art would have been motivated to make this modification in order to include tourism recommendation system “that is based on its recommendations on data dynamically aggregated and extrapolated from the Facebook check-in data” for the purpose of using real-time check in data and dynamically learn user behavior and appropriately provide accurate recommendations quicker as disclosed by Kesorn (abstract “However, using Facebook check-in data has rarely been considered in conventional recommendation systems (RSs). This presents not only a new research challenge for the computer science and information technology fields but also an interesting opportunity for the tourism industry: knowing what kind of attractions tourists are interested in and how to acquire their user preferences without adding tasks to users of an RS. We propose a tourism RS that is based on its recommendations on data dynamically aggregated and extrapolated from the Facebook check-in data. In addition, the so-called ‘‘cold-start’’ problem has been resolved by using users’ Friends’ check-in data to analyze ongoing Facebook activity and update user profiles in the system. Most Facebook users have a well-extended list of Friends. Consequently, the proposed system can dynamically learn user behavior and appropriately adapt recommendations. This paper demonstrate the usefulness of the data available on Facebook through the example studies involving attraction recommendations, resolving the cold-start problem, and adapting the user model to improve recommendation quality in the tourism domain.”). 
Regarding claim 9
Claim 9 recites analogous limitations to claim 2 and therefore is rejected on the same ground as claim 2.

Regarding claim 3
Raghunathan in view of Kesorn with Minkov teaches the method of claim 1. 
Raghunathan further teaches the method further including defining the one or more event criteria to include at least a location, venue, (para [0019] “Such data may include routes frequently driven by the user, the user's previous destinations or navigation routes, the user's contacts, the user's email accounts, the user's calendar, the user's Social media information, and the user's schedule. Various activities may be included, such as visiting a particular address or locations, shopping places, restaurants and the like.”) travel options, time, financial costs, common interests, topics, meeting history, entity preferences, activity type, (para [0042] “The user profile records user activity, including contacts, locations, and the like. After this, at 304, current or contextual information relevant to the user 114 is established, which may include information regarding a route on which the user 114 is driving. The contextual information is the real time information about the user 114, the route, the vehicle, or other relevant information.”) or a combination thereof.  
Regarding claim 10
Claim 10 recites analogous limitations to claim 3 and therefore is rejected on the same ground as claim 3.

Regarding claim 5 
Raghunathan in view of Kesorn with Minkov teaches the method of claim 1. 
Raghunathan further teaches the method further including suggesting those of the ranked one or more matching event opportunities having …greater than a defined threshold. (Para [0034] “As the user's location changes and the time gets closer to a customary meal time, the decision based query engine 212 may determine that the priority value associated with the user's favorite restaurant is sufficient to Surpass the given threshold value. Accordingly, a Suggestion may then be provided to the user: “Would you like to go to XYZ restaurant for lunch?’”)
Kesorn further teaches the method further including suggesting those of the ranked one or more matching event opportunities having …the level of convenience. (Examiner notes that Kesorn teaches different level of convenicenes are used as part of the rules to make recommendation as evidence by pg. 9 left col “Therefore, the time parameter will assist the system in recommending the right place at the right time. We defined rules for the time values as follows: T (p) = 1 indicates that this is the best time to visit the attraction, as recommended by the Tourism Authority of Thailand. T (p) = 0.5 indicates that this is an acceptable (reasonable, convenient) to visit the attraction. T (p) = 0.2 indicates that this is an acceptable, but does carry caveats against travelling to this attraction. T (p) = −1 indicates that this is not an appropriate or convenient time to visit the attraction, and tourists are recommended not to visit at this time. Each rule is applied to (4) depending on the chosen time of a user” and based upon the calculation of the rules only the top-n are recommended from all the attractions see pg. 11 right col “As only the top-n recommended attractions have to be chosen from all attractions, this unknown distribution influences the recommendation accuracy and user satisfaction in practice. The precision provides a direct evaluation of recommender accuracy [66], [67]. To compute the precision for each user (u), the attractions are ranked using the computation scheme in (7). The attraction is defined as relevant to a user if they find it appealing.”)
Raghunathan, Minkov and Kesorn are analogous art because they are both directed to recommendation system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Raghunathan in view of Minkov to incorporate the teaching of Kesorn to include a personalized attraction recommendation system for tourist using check-in data. 
One of ordinary skill in the art would have been motivated to make this modification in order to include tourism recommendation system “that is based on its recommendations on data dynamically aggregated and extrapolated from the Facebook check-in data” for the purpose of using real-time check in data and dynamically learn user behavior and appropriately provide accurate recommendations quicker as disclosed by Kesorn (abstract “However, using Facebook check-in data has rarely been considered in conventional recommendation systems (RSs). This presents not only a new research challenge for the computer science and information technology fields but also an interesting opportunity for the tourism industry: knowing what kind of attractions tourists are interested in and how to acquire their user preferences without adding tasks to users of an RS. We propose a tourism RS that is based on its recommendations on data dynamically aggregated and extrapolated from the Facebook check-in data. In addition, the so-called ‘‘cold-start’’ problem has been resolved by using users’ Friends’ check-in data to analyze ongoing Facebook activity and update user profiles in the system. Most Facebook users have a well-extended list of Friends. Consequently, the proposed system can dynamically learn user behavior and appropriately adapt recommendations. This paper demonstrate the usefulness of the data available on Facebook through the example studies involving attraction recommendations, resolving the cold-start problem, and adapting the user model to improve recommendation quality in the tourism domain.”). 
Regarding claim 12
Claim 12 recites analogous limitations to claim 5 and therefore is rejected on the same ground as claim 5.
Regarding claim 18
Claim 18 recites analogous limitations to claim 5 and therefore is rejected on the same ground as claim 5.

Regarding claim 6
Raghunathan in view of Kesorn with Minkov teaches the method of claim 1. 
Raghunathan further teaches the method further including initializing a machine learning mechanism to learn, identify, or recommend the one or more one or more matching event opportunities, the one or more entity selection criteria, and the group of entities. (Para [0034] “In certain embodiments, the machine learning algorithm 218 may generally operate by assigning and/or adjusting the priority of elements of the user profile, reflecting the importance of the element to the user. In certain embodiments, the priority may be expressed in a numeric fashion, e.g. priority ranking values. Based in part on these priority ranking values, the decision based query engine 212 determines when to provide a Suggestion and which Suggestion to provide. For example, the decision based query engine 212 may consider a vector of user profile elements.”)
Regarding claim 13
Claim 13 recites analogous limitations to claim 6 and therefore is rejected on the same ground as claim 6.
Regarding claim 19
Claim 19 recites analogous limitations to claim 6 and therefore is rejected on the same ground as claim 6.

Regarding claim 7
Raghunathan in view of Kesorn with Minkov teaches the method of claim 1. 
Raghunathan further teaches the method further including parsing data gathered from one or more internet of things (IoT) devices for identifying one or more event opportunities and the selected group of entities. (Examiner notes that the on-board sensors 106[corresponds to IoT device] it collects data and communicate with the system 102 via Bluetooth see para [0018] and the collected data gets parse by module 214 see para [0031] “The driver profile construction module 214 parses the information provided by the data aggregator module 208 to deter mine and/or update elements of the user profile. The elements correspond to the information content of the user profile. For example, an element of the user profile may represent the users preference for Italian food. The decision based query engine 212 accesses information stored in the user profile and parses the information provided by the data aggregator module 208 in order to determine contextual information relevant to and/or related to the user. The decision based query engine 212 then compares information in the user profile to the contextual information to determine whether to offer any Suggestions.”)
Regarding claim 14
Claim 14 recites analogous limitations to claim 7 and therefore is rejected on the same ground as claim 7.
Regarding claim 20
Claim 20 recites analogous limitations to claim 7 and therefore is rejected on the same ground as claim 7.

Regarding claim 16 (Currently Amended) 
Raghunathan in view of Kesorn with Minkov teaches the method of claim 15. 
Raghunathan further teaches …further including an executable portion that: define the one or more entity selection criteria to include an entity profile, (para [0019] “The user profile generally comprises information reflecting the user's past activities, preferences, and other information associated with the user. The user profile may include the user's data, shown as block 116 including personal data, work data, preferences or choices, and so on. Such data may include routes frequently driven by the user, the user's previous destinations or navigation routes, the user's contacts, the user's email accounts, the user's calendar, the user's Social media information, and the user's schedule.”)
…
(para [0019] “Such data may include routes frequently driven by the user, the user's previous destinations or navigation routes, the user's contacts, the user's email accounts, the user's calendar, the user's Social media information, and the user's schedule. Various activities may be included, such as visiting a particular address or locations, shopping places, restaurants and the like.”) travel options, time, financial costs, common interests, topics, meeting history, entity preferences, activity type, (para [0042] “The user profile records user activity, including contacts, locations, and the like. After this, at 304, current or contextual information relevant to the user 114 is established, which may include information regarding a route on which the user 114 is driving. The contextual information is the real time information about the user 114, the route, the vehicle, or other relevant information.”) or a combination thereof.
Kesorn further teaches features and characteristics among a plurality of entities, (pg. 8 left col “The matched attractions have to be ranked by descending scores. Here, our proposed approach is applied to recommend attractions based on the analysis of user check-ins by matching the characteristics of the attractions with the user characteristics [16]. This process consists of four main steps: category proportion, context-aware recommendation, attraction weighting, and attraction ranking.”) same interests, a type of connection, historical data of each of the plurality of entities, calendar data, frequency of attended historical events, 
Raghunathan, Minkov and Kesorn are analogous art because they are both directed to recommendation system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Raghunathan in view of Minkov to incorporate the teaching of Kesorn to include a personalized attraction recommendation system for tourist using check-in data. 
One of ordinary skill in the art would have been motivated to make this modification in order to include tourism recommendation system “that is based on its recommendations on data dynamically aggregated and extrapolated from the Facebook check-in data” for the purpose of using real-time check in data and dynamically learn user behavior and appropriately provide accurate recommendations quicker as disclosed by Kesorn (abstract “However, using Facebook check-in data has rarely been considered in conventional recommendation systems (RSs). This presents not only a new research challenge for the computer science and information technology fields but also an interesting opportunity for the tourism industry: knowing what kind of attractions tourists are interested in and how to acquire their user preferences without adding tasks to users of an RS. We propose a tourism RS that is based on its recommendations on data dynamically aggregated and extrapolated from the Facebook check-in data. In addition, the so-called ‘‘cold-start’’ problem has been resolved by using users’ Friends’ check-in data to analyze ongoing Facebook activity and update user profiles in the system. Most Facebook users have a well-extended list of Friends. Consequently, the proposed system can dynamically learn user behavior and appropriately adapt recommendations. This paper demonstrate the usefulness of the data available on Facebook through the example studies involving attraction recommendations, resolving the cold-start problem, and adapting the user model to improve recommendation quality in the tourism domain.”). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Xia et al. (“Mobile Multimedia Recommendation in Smart Communities: A Survey”) teaches cautious analysis of existing research reveals that the implementation of proactive, sensor-based and hybrid recommender systems can improve mobile multimedia recommendations.
Zhang et al. (“Combining Latent Factor Model with Location Features for Event-based Group Recommendation”) teaches a method called Pairwise Tag enhanced and feature-based Matrix factorization for Group recommendation (PTARMIGAN), which considers location features, social features, and implicit patterns simultaneously in a unified model.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN C MANG whose telephone number is (571)270-7598. The examiner can normally be reached Mon - Fri 8:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/V.M./
Examiner, Art Unit 2126  
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126